Citation Nr: 1312723	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-48 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected tinea cruris.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision (issued in November 2009) in which the RO, inter alia, denied the Veteran's claims for an increased rating for service-connected tinea cruris and osteoarthritis of the lumbar spine.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the disability ratings assigned to his service-connected tinea cruris and lumbar spine disabilities.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a statement accepted in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

The Board's decision addressing the claim for entitlement to a compensable disability rating for service-connected tinea cruris is set forth below.  The claim for entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the lumbar spine is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In February 2011, the Veteran's attorney-representative submitted a statement indicating that the Veteran wished to withdraw from appeal the matter of entitlement to a compensable rating for service-connected tinea cruris.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a compensable rating for service-connected tinea cruris have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the Veteran perfected an appeal as to the issues of entitlement to an increased rating for service-connected tinea cruris and lumbar spine osteoarthritis by filing a timely NOD and statement in lieu of a substantive appeal following the issuance of the October 2009 rating decision that denied those claims.  

In February 2011, the Veteran's attorney-representative submitted a statement indicating that the Veteran wished to withdraw from appeal the matter of entitlement to a compensable rating for service-connected tinea cruris, although he wished to continue to pursue his lumbar spine claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2012).

Because the Veteran has expressed his desire to withdraw his appeal as to the increased rating claim for service-connected tinea cruris, the Board finds the Veteran has withdrawn his appeal as to the issue of entitlement to a compensable disability rating for service-connected tinea cruris.  As the Veteran has withdrawn that issue, there remain no allegations of error of fact or law for appellate consideration on the issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.



ORDER

The appeal as to the issue of entitlement to a compensable disability rating for service-connected tinea cruris is dismissed.  


REMAND

Unfortunately the Board finds that further RO action is warranted, even though such will, regrettably, further delay an appellate decision on the issue of entitlement to a disability rating in excess of 10 percent for the service-connected lumbar spine disability. 

Initially, the Board notes that the record reflects the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the evidentiary record reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration since May 2007, although there is no indication as to what disability the SSA benefits are based upon.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

In addition to the foregoing, the Board finds that, upon remand, the Veteran should be afforded a new VA examination to evaluate the severity of his service-connected lumbar spine disability.  In this regard, review of the record reveals the Veteran was afforded a VA examination to evaluate his service-connected lumbar spine disability in April 2009, approximately four years ago.  The Veteran was scheduled for another VA examination in June 2012, but he failed to report to the examination, although notice of the scheduled examination was sent to the Veteran's address of record, i.e., Greencastle Drive in Richmond, Virginia.  

In September 2012, the Veteran's attorney-representative submitted a statement requesting that the Veteran be afforded a new VA examination because the April 2009 VA examination was inadequate, as it did not address the Veteran's additional functional loss and loss of motion during flare-ups, as required by DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Veteran's attorney-representative also asserted that the Veteran did not receive notice of the June 2012 VA examination, as it was sent to an old address.  In this regard, the Veteran's attorney provided a new address for the Veteran - a P.O. Box address in Glen Allen, Virginia, which is not reflected otherwise in the record.  

Review of the record shows that the April 2009 VA examination does not contain any information or evidence regarding any additional functional limitation due to pain during flare-ups or after repetitive motion, which renders the examination inadequate.  The Board also notes that the current address provided by the Veteran's attorney is not reflected in the record.  

In light of the above, the Board finds that the Veteran, through his attorney-representative, has provided good cause as to why a new VA examination should be scheduled.  Indeed, the Board finds that more contemporaneous medical findings are needed to evaluate the Veteran's service-connected lumbar spine disability and that notice of the examination should be sent to the Veteran's new address.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, after associating with the claims file all outstanding, pertinent records (to particularly include those noted above), the RO should arrange for the Veteran to undergo VA spine examination by an appropriate medical professional, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy of the notice of the date and time of the examination(s) sent to him by the pertinent medical facility. 

Finally, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for a disability rating in excess of 10 percent for his service-connected lumbar spine disability.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the increased rating claims on appeal. The RO's adjudication of each claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Request that SSA furnish a copy of its decision 
awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send the Veteran and his attorney-representative a 
letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, the RO should assist him in 
obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After completing the requested actions, and any 
additional notification and/or development deemed warranted, arrange for the Veteran to undergo a VA spine examination by an appropriate medical professional at a VA medical facility. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

5. If the Veteran fails to report to any scheduled 
examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

6. To help avoid future remand, ensure that all requested 
actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7. After completing the requested actions, and any 
additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority (to include, for each claim, consideration or whether staged rating, pursuant to Hart (cited above) is appropriate).  

8. If any benefit sought on appeal remains denied, furnish 
to the Veteran and his attorney-representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


